PER CURIAM
Defendant, who pled guilty to two counts of assault in the third degree with a firearm, assigns as error the trial court’s imposition of two five-year gun minimum sentences pursuant to ORS 161.610. The state concedes that defendant should have received only one five-year minimum sentence. We agree, and modify the trial court’s sentence to vacate the second five-year minimum sentence. State v. Hardesty, 298 Or 616, 695 P2d 569 (1985); State v. Dickerson, 91 Or App 553, 756 P2d 59 (1988).
One five-year minimum sentence vacated; otherwise affirmed.